DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,457,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the both claim a container that comprising walls and a reinforcing assembly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear what applicant deems to be “substantially face-to-face.” (Emphasis added). For examination purposes elements need only face each other to be “substantially face-to-face.”




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what applicant deems to be “substantially face-to-face.” (Emphasis added). For examination purposes elements need only face each other to be “substantially face-to-face.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rieben et al. (US 4,101,048).
Regarding claim 7, Rieben discloses a container formed from a blank of sheet material, the container comprising: a bottom wall (10); two opposing end walls (11, 12), wherein each end wall among the two opposing end walls comprises at least an end panel extending from an end edge of the bottom wall; two opposing side walls (30, 31) each extending from an opposing side edge of the bottom wall; an upper reinforcing assembly (13, 14, 21) at least partially extending from the end panel of each of the two opposing end walls; and a side reinforcing assembly (15-17) extending from opposing side edges of each end panel, wherein the upper reinforcing assembly comprises a top end flap (13; or Fig. 2, at the fold at the top of 13) extending from a top edge of the end panel of each of the two opposing end walls and a top side flap (21) extending from a side edge of the top end flap, the top side flap being coupled to one of the two opposing side walls in a substantially face-to-face relationship (Fig. 4), wherein the side reinforcing assembly comprises a reinforcing panel (15) extending from a side edge of the end panel of each of the two opposing end walls; wherein the reinforcing panel is coupled to one of the two opposing side walls, wherein the side reinforcing assembly is formed in an interior surface of the container. See Figs. 1-5. 
Regarding claim 8, at least one side wall of the two side walls comprises a side panel (at 30 or 31) extending from a side edge of the bottom wall and a rollover panel (32 or 33) extending from a top edge of the side panel, the rollover panel positioned in a substantially face-to- face relationship with the side panel. See Figs. 1-5.  
Regarding claim 9, the top side flap is disposed in a cutout (outer edge of 30) defined in the side panel such that the top side flap is at least substantially aligned with the side panel. See Fig. 1. 
Regarding claim 10, the reinforcing panel is coupled to the rollover panel. See Figs. 3-4. 
Regarding claim 11, an exterior surface of the reinforcing panel (15) is coupled to an exterior surface of the rollover panel (32 or 33). See Fig. 5. 
Regarding claim 12, the rollover panel (32 or 33) positioned in a substantially face-to-face relationship with the side panel (30 or 31) such that an interior surface of the rollover panel is positioned in a substantially face-to-face relationship with an interior surface of the side panel. See Fig. 1-5.  
Regarding claim 13, the top side flap is coupled to the rollover panel. See Figs. 1-5. 
Regarding claim 14, an interior surface of the top side flap is positioned in a substantially face-to-face relationship with an interior surface of the rollover panel via the cutout. See Figs. 1-5. 
Regarding claim 15, the reinforcing panel (15) comprises a first reinforcing panel (at 15) and a second reinforcing panel (16 or 17) such that an interior surface of the first reinforcing panel is positioned substantially face-to-face relationship with an interior surface of the second reinforcing panel. See Figs. 1-5.  
Regarding claim 16, the top end flap (13) extends from a top edge of the end panel of each of the two opposing end walls to form a top wall that is substantially perpendicular to the end panel of each of the two opposing end walls.

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. It is the Office’s position that Rieben sufficiently discloses the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734